Citation Nr: 9926733	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  96-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.

By decision of August 1992, the Board of Veterans' Appeals 
(Board) denied service connection for PTSD and found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for an acquired psychiatric 
disorder.  This matter now comes before the Board on appeal 
from December 1995 and March 1996 rating decisions.  

In a December 1996 statement, the veteran raised the issue of 
entitlement to service connection for chronic rhinitis.  The 
RO has not adjudicated this issue and it is referred back to 
the RO for initial consideration.


REMAND

Given that the Board denied service connection for PTSD in 
August 1992, the question now presented is whether the 
previously denied claim should be reopened.  See 38 C.F.R. 
§§ 20.1100 (1998).  In this regard, the Board notes that 
38 U.S.C.A. § 5108 (West 1991) allows for a reopening of a 
previously denied claim, but only on the presentation of new 
and material evidence.  "New and material" evidence is that 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the United States 
Court of Appeals for Veterans Claims (known as the United 

States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(the so-called "change in outcome" test).  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a), as noted above.

A review of the record in the present case reveals, as 
indicated, that the Board denied service connection for PTSD 
in an August 1992 decision.  In May 1995, the veteran 
submitted a statement indicating recent treatment for PTSD, 
and expressing his desire that his claim of entitlement to 
service connection for PTSD be reconsidered.  In the December 
1995 and March 1996 rating decisions, the RO again denied the 
claim.  However, the RO did not thereafter provide the 
veteran with any of the pertinent laws and regulations 
pertaining to claims to reopen, including the definition of 
"new and material" evidence as set forth in 38 C.F.R. 
§ 3.156.  To ensure due process of law by providing the 
veteran with an opportunity to present evidence and argument 
consistent with the requirements of 38 C.F.R. § 3.156, a 
remand is warranted prior to any appellate consideration of 
this issue.

This matter is REMANDED to the RO for the following actions:

1.  The RO should provide the veteran and 
his representative with the pertinent 
laws and regulations concerning new and 
material evidence and the reopening of 
claims pursuant to the provisions of 
38 C.F.R. § 3.156.  Thereafter, the 
veteran and his representative should be 
given the opportunity to submit 
additional evidence.

2.  The RO should obtain all VA treatment 
records pertaining to the veteran which 
are not currently in the file.  

3.  Following the receipt of any 
additional evidence, the RO should 
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for PTSD, consistent with the 
precepts of 38 C.F.R. § 3.156 and Hodge.  
If the RO determines that new and 
material evidence has been submitted to 
reopen the veteran's claim, adjudication 
of the veteran's claim on the merits must 
involve consideration under both the old 
and new versions of 38 C.F.R. § 3.304(f).  
If the action taken is adverse to the 
veteran, both he and his representative 
should be furnished with a supplemental 
statement of the case (SSOC) that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, to 
include 38 C.F.R. § 3.156 (pertaining to 
the reopening of claims) and the new 
version of 38 C.F.R. § 3.304(f) 
(pertaining to claims involving service 
connection for PTSD).  They should also 
be afforded the opportunity to respond to 
the SSOC before the claim is returned to 
the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


